Case 1:19-cv-05997-VEC Document 49-21 Filed 10/23/20 Page 1 of 2




      EXHIBIT 21
                         USI Insurance Services LLC
                         100 Summit Lake Drive                                     .
                                                                                                     FIT                        S     0       Check No.         312898
     .,
                        Case 1:19-cv-05997-VEC Document 49-21AddlFiled
                         Suite 400                               FIT amt 10/23/20
                                                                              0.00 Page 2 of
                                                                                      Check    2
                                                                                            Date                                                                5/3/2019
                   Jo    Valhalla, NY 10595                                                          SIT res                    A      0      Period Start      4/14/2019
 Michael D Rockman                                 Emp No                          300159                                       0.00          Period End        4/27/2019
                                                                                                     Addl SIT Res amt
 634 Oceanview Road                                Location                        NYCOO                                                                        Salary
                                                                                                     SIT Work                   S      0      Pay Group
 BrieIle, NJ 08730                                 Region                          WN                Addl SIT Work amt          0.00          Pay Rate          202.44
                                                   Division                        702
                                                                                                     LIT res                         0        Job               E4W268
                                                   Department                      702411
                                                                                                     Addl LIT Res amt           0.00
Phone Number: 9147498500                           EE Class                        3                 LIT Work                   S      0
SSN: XXX-XX-6880                                   AR #                            USi1001           Addl LIT Work amt          0.00

                                            EARNINGS                                                                                       TAXES
             Pay Type                  Hours      Pay Rate         Current                YTD                        Tax Code                Current            YTD
Commission-Salary                                                     19209.30                  19209.30 Federal Income Tax                      5718.00               9814.36
STD 100 F-Salary                                                                                14576.04 Employee Medicare                         278.54               489.89
                                                                                                         Social Security Emp                     1190.98               2094.69
                                                                                                         Ny State Income Tax                      1374.62              2408.70
                                                                                                         Ny Paid Family Leav                        29.39                51.69
                                                                                                         Ny Disability Emplo                         1.20                 1.20




                             Totals           0                         19209.30                33785.34 Totals                                   8592.73              14860.53
             EMPLOYEE ACCRUALS                                                             DEDUCTIONS              EMPLOYER AMOUNTS               NET PAY DISTRIBUTION
Desc.       Balance       Taken         Remaining Description                          Current       YTD             Current      YTD Type        Acct Number        Amount
SSHRWK         36.00                        36.00 Bank Fee                                         -15.00
STD           480.00                       480.00 Direct Deposit                                  8323.24




                                     GROSS                     TAXES                      DEDS                    NET PAY Total Net Pay                               10616.57
CURRENT                             19209.30                  8592.73                      0.00                   10616.57
YTD                     FRE 408   Mediation
                                    33785.34Production       14860.53                   8308.24                   10616.57
                                                                                                                           Check Amount             MR 47             10616.57




                                                  RPiVinkiP                                            PFRPCIRLITICM1
